EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the Claims:
Amended claims 1, 11, 16 and 18 according to the following:
In claim 1, lines 11-12, changed “a first” to --the first--.
In claim 11, line 11, changed “the light-shielding portion” to --the light-blocking portion--.
In claim 16, line 2, changed “the light-shielding portion” to --the light-blocking portion--.
In claim 18, line 4, changed “the light-shielding portion” to --the light-blocking portion--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting module comprising: a substrate; a reflective member disposed on the substrate; a plurality of light emitting devices disposed on the substrate; a resin layer disposed on the reflective member and the light emitting devices; and a diffusion layer disposed on the resin layer, wherein the a second region extending from the first region in the first direction, a third region extending from the second region in a direction of a first side surface of the substrate, and a fourth region extending from the second region in a direction of a second side surface of the substrate, wherein an area of the second region is larger than an area of the third region or an area of the fourth region, 3New National Stage Patent ApplicationDocket No. HI-1844 wherein each of the light-blocking portions is formed by an air gap.
The best prior art of record, Gu (US 2015/0124484), anticipates or renders obvious the collective limitations of the claim, but fails to teach or suggest that each of the plurality of light-blocking portions (153,154) include a second region extending from the first region in the first direction, a third region extending from the second region in a direction of a first side surface of the substrate, and a fourth region extending from the second region in a direction of a second side surface of the substrate, wherein an area of the second region is larger than an area of the third region or an area of the fourth region, nor does Examiner find sufficient reason or motivation to modify the light blocking portions in Gu to achieve this claimed structural and functional difference.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting module comprising: a a second region extending from the first region in the first direction, and a third region and a fourth region convex toward both sides of the resin layer from the second region, wherein an area of the second region is larger than an area of the third region or an area of the fourth region, wherein the light-blocking portion has a maximum length in the first direction less than a maximum width in a second direction orthogonal to the first direction, wherein the light-blocking portion is formed with an air gap between the resin layer and the diffusion layer.  
The best prior art of record, Gu (US 2015/0124484), anticipates or renders obvious the collective limitations of the claim, but fails to teach or suggest that each of the plurality of light-blocking portions (153,154) include a second region extending from the first region in the first direction, and a third region and a fourth region convex toward both sides of the resin layer from the second region, wherein an area of the second region is larger than an area of the third region or an area of the fourth region, wherein the light-blocking portion has a maximum length in the first direction less than a maximum width in a second direction orthogonal to the first direction, nor does .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu et al	US 2015/0124484
Hoshi		US 2007/0121340
Im et al	US 8,801,209


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875